Hathaway, J.
—The State, being the principal, authorized the county commissioners, as its agents, “ to grant permits for cutting timber on any of the lots reserved for public uses, in unincorporated timber townships, in their respective counties, not to exceed a permit for one six-ox team on any lot in each year, the said permits to be granted by public auction to the highest bidder.” Stat. of 1845, c. 149.
This statute was repealed by the Act of 1848, c. 82, and the custody of the lands given to agents to be appointed by the Governor and Council; and the Act of 1848 was repealed by the Act of 1850, c. 196, and the custody of the land given to the Land Agent of the State. The Land Agent sold the timber to the plaintiffs by deed dated Dec. 12, 1850, and between that time and March 20, 1851, a portion of the timber was cut and taken away by the defendants, claiming a right to do so under a permit from the county commissioners, dated August 31, 1847.
The authority of the county commissioners to grant permits, was manifestly to be exercised annually. They could not, of course, sell the timber in a lump to be taken away in an indefinite period of time. Their authority was determined by the repealing Act of 1848 ; and the plaintiffs, claiming title under the Land Agent’s deed of Dec. 12, 1850, had the paramount and only valid title to the timber, and, according *402to the agreement of the parties, the action must stand for trial.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.